COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 Jorge H. Zaragoza Fuentes, Rodrigo                           No. 08-16-00155-CV
 Mendoza and Jose Luis Chaparro               §
 Amparan,                                                        Appeal from the
                                              §
                      Appellants,                               41st District Court
                                              §
 v.                                                         of El Paso County, Texas
                                              §
 Union de Pasteurizadores de Juarez                           (TC# 2016DCV1380)
 Sociedad Anonima de Capital Variable,        §

                      Appellee.               §

                                              §

                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until March 18, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jeff H. Ray, attorney for Appellee’s, prepare the

brief for Appellee’s and forward the same to this Court on or before March 18, 2017.


              IT IS SO ORDERED this 27th day of February, 2017.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.